MEMORANDUM **
Roy K. Gray, a California state prisoner, appeals pro se from the district court’s summary judgment in favor of Dr. Cesar Sinnaco in Gray’s 42 U.S.C. § 1983 action alleging deliberate indifference to Gray’s medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment because Gray did not raise a triable issue of fact as to whether Dr. Sinnaco was deliberately indifferent in treating Gray’s wrist injury. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (requiring prisoner to show that the course of treatment the doctor chose was “medically unacceptable under the circumstances” and that the doctor chose this course in “conscious disregard of an excessive risk” to prisoner’s health).
The district court properly denied Gray’s motion for appointment of counsel because Gray did not demonstrate exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991) (finding no abuse of discretion where prisoner “demonstrated sufficient writing ability and legal knowledge to articulate his claim,” and where the facts and issues alleged “were not of substantial complexity.”).
Gray’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.